IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Commonwealth of Pennsylvania           :
State Ethics Commission,               :
                        Petitioner     :
                                       :
                  v.                   :
                                       :
Elvera Honore,                         :   No. 4 M.D. 2015
                        Respondent     :

                                ORDER

            AND NOW, this 29th day of November, 2016, it is ORDERED
that the above-captioned opinion filed November 3, 2016, shall be designated
OPINION rather than MEMORANDUM OPINION, and it shall be reported.


                                     ___________________________
                                     ANNE E. COVEY, Judge